Case 8:17-cr-00577-PWG Document 45 Filed 12/14/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

GREENBELT DIVISION

ees Ye
____ 100889 RECEIVED
TO: CLERK OF THE COURT
DEC 14 2018

United States Courthouse a
CLERK U.S. DISTRICT COURT

6500 Cherrywood Lane, Suite 200 DISTRICT OF MARYLAND

OSs

Greenbelt, MD 20770

FROM: CARLOS DEANGELO BELL Reg 63512-037
Case Number: O41 ®:17 CROO54F-CO\
United States Penitentiary
Po Box 24550

Tucson, AZ 85734

11/29/2018

Dear Clerk,

I require these necessary documents from your office.

The following documents are, from my case number
O+le OAT CR 0O0549-C! the plea agreement entered into by me with

this court, the sentencing transcripts of said plea acceptance
process and those of the sentencing process. The preliminary
hearing transcripts for this said matter, and an updated
docket sheet for this case number.

If any of these documents must be obtained at an
expense, may you please send me the individual cost for each

document and the manner in which I must go to pay for them.

Potof a
Case 8:17-cr-00577-PWG Document 45 Filed 12/14/18 Page 2 of 2

Sincerely Submitted,

Carlos Deangelo Bell

Reg 63512-037

United States Penitentiary
Po Box 24550

Tucson, AZ 85734

PA Q of A
